Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1, 3-7, 9-15 & 21-27 are allowed. 							       The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure for a heterojunction junction transistor, the structure comprising: a dielectric layer positioned in a lateral direction adjacent to the inclined side surface of the collector layer, wherein the dielectric layer is a section of a buried insulator layer of a silicon-on-insulator substrate.
The most relevant prior art reference due to Adkisson et al. (Pub. No.: US 2014/0353725 A1) substantially discloses a  structure for a heterojunction junction transistor, the structure comprising: 											a collector layer including an inclined side surface (Par. 0083-0087, Fig. 26 – collector layer 220);													a dielectric layer positioned in a lateral direction adjacent to the inclined side surface of the collector layer (Par. 0086-0088, Fig. 26 – dielectric layer 203);						an intrinsic base over the collector layer (Par. 0087-0088, Fig. 26 – intrinsic base layer 230);													an emitter over the intrinsic base (Par. 0095-0096, Fig. 26 – emitter 280);			Par. 0088, Fig. 26 – first airgap 204 is positioned between a part of the dielectric layer 203 and the inclined surface of the collector layer 220); and			an extrinsic base positioned in the lateral direction adjacent to the intrinsic base, the extrinsic base positioned over the first airgap (Par. 0089-0091, Fig. 26 – extrinsic base layer comprising layers 260 & 265).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 3-7, 12-15 & 21-27: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 9: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a structure for a heterojunction junction transistor, the structure comprising: an extrinsic base positioned in the lateral direction adjacent to the intrinsic base, the extrinsic base positioned over the airgap, the extrinsic base including a first semiconductor layer extending laterally over the airgap, and the first semiconductor layer including an inclined side surface that intersects the inclined side surface of the collector layer.
The most relevant prior art reference due to Adkisson et al. (Pub. No.: US 2014/0353725 A1) substantially discloses a  structure for a heterojunction junction transistor, the structure comprising: 											a collector layer including an inclined side surface (Par. 0083-0087, Fig. 26 – collector layer 220);													a dielectric layer positioned in a lateral direction adjacent to the inclined side surface of the collector layer (Par. 0086-0088, Fig. 26 – dielectric layer 203);						an intrinsic base over the collector layer (Par. 0087-0088, Fig. 26 – intrinsic base layer 230);													an emitter over the intrinsic base (Par. 0095-0096, Fig. 26 – emitter 280);				an airgap positioned between the dielectric layer and the inclined side surface of the collector layer in the lateral direction (Par. 0088, Fig. 26 – airgap 204 is positioned between a part of the dielectric layer 203 and the inclined surface of the collector layer 220); and			an extrinsic base positioned in the lateral direction adjacent to the intrinsic base, the extrinsic base positioned over the airgap (Par. 0089-0091, Fig. 26 – extrinsic base layer comprising layers 260 & 265), the extrinsic base includes a first semiconductor layer extending laterally over the first airgap (Par. 0090 - the extrinsic base includes a first semiconductor layer 265).
Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 


Regarding Claims 10-11: these claims are allowed because of their dependency status from claim 9.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


04/05/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812